|
Case 1:19-mj-00122-GMH Document 1-1 Filed 05/10/19 Page 1 of 2

STATEMENT OF FACTS

On Thursday May 9, 2019 at approximately 8:30 p.m., members of the Metropolitan
Police Department (MPD) Gun Recovery Unit (GRU) were on patrol in the Sixth Police District
in Washington, D.C. All officers involved in this event were dressed in casual attire and each
was wearing an external police ballistic vest. Each vest was clearly marked with ‘POLICE’
placards, located on the front and back of the vest. All law enforcement officers’ badges were in
clear view to the public. Officers Logan, Williams and Roe were operating a marked MPD
cruiser equipped with emergency lights and sirens. Officer Logan was driving the vehicle and
Officer Williams was in the front passenger seat, with Officer Roe in the back of the vehicle.
This vehicle was the lead car in a convoy comprised of other law enforcement vehicles.

At approximately 8:30 p.m., the officers were traveling down the 200 block of 34" Street,
SE towards C Street, SE in Washington, D.C. At the intersection officers made a right turn onto
the 3300 block of C Street, SE and observed a large group of 10-12 male individuals on the
block. Members of the group were leaning on and standing around a legally parked vehicle,
located on the south side of the block. Another vehicle, black Honda Accord bearing a DC
registration of GA3563, was parked in the middle of the street directly adjacent to the legally
parked car. The car was illegally parked right in the middle of the street that officers were
traveling down. The vehicle was obstructing oncoming traffic.

As officers approached, an individual later identified as Defendant Carlos Wilson
(Defendant Wilson), who was leaning on the street side of the legally parked car, appeared to
look at the marked MPD cruiser and quickly walk to the Honda Accord that was blocking traffic
and get into the driver’s seat. Officers Logan and Williams immediately activated their
emergency equipment and attempted to conduct a traffic stop for the traffic violation. Officers
drove their cruiser up to the driver’s side of the Honda Accord and Officer Williams approached
the driver’s side of the Honda Accord. Officer Williams told Defendant Wilson to stop the car
and put the car in park. Defendant Wilson then partially rolled down the front driver’s side
window, looked at Officer Williams, and quickly rolled the window back up. After the defendant
rolled the window back up Officer Williams noticed the vehicle started moving forward. Officer
Williams then immediately opened the front driver’s side door and again gave the defendant loud
verbal commands to put the car in park and step out of the vehicle. Defendant Wilson did not get
out of the vehicle following these verbal commands and Officer Williams then forcefully pulled
Defendant Wilson out of the car.

Officer Williams then took the defendant the ground and attempted to place the defendant
under arrest for Failure to Obey. While attempting to detain the defendant, Officer Williams felt
a hard metallic object which he could immediately identify as a firearm in Defendant Wilson’s
right jacket pocket. The firearm was recovered from the defendant’s right jacket pocket and
determined to be an Astra Cub .22 caliber semi-automatic handgun with serial number 121445,
loaded with one round in the chamber and six rounds in the magazine. Officer Williams
conducted a records check of Defendant Wilson which revealed that he has a prior conviction for
Possession with Intent to Distribute Crack Cocaine in the District of Columbia Superior Court,
docket number 2011 CF2 019054. This crime is punishable by more than one year in the District
of Columbia. There are no firearms manufacturers in the District of Columbia.
|
Case 1:19-mj-00122-GMH Document 1-1 Filed 05/10/19 Page 2 of 2

During a search incident to arrest, Officers Roe and Hugee felt a hard rocky substance in
the defendant’s inner front pants groin area. Based on the officers’ training and experience they
both believed that the unknown item could possibly be illegal narcotics. Officers brought the
defendant back to the Sixth District to conduct a strip search. During the search Officer Roe
retrieved approximately 37 grams of white rock like substance wrapped in clear plastic from
inside the defendant’s front underwear groin area. A portion of the white rock like substance was
field tested and yielded a positive chemical color reaction for the presence of cocaine.

Special Agents from the FBI advised Defendant Wilson of his rights and asked if he
would like to make any statements. Defendant Wilson invoked his rights and declined to make
any statements.

OFFICER EIN WILLIAMS ~~
METROPOLITAN POLICE DEPARTMENT

MAY 10 2019

SWORN AND SUBSCRIBED BEFORE ME ON THIS DAY OF MAY, 2019.

 

G. MICHAFE HARVEY .

U.S. MAGISTRATE JUDGE _
